Citation Nr: 1000007	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-28 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a disability of the 
cervical spine.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to May 1981, 
and from September 1981 to January 1984.  He was born in 
1954.

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is now in effect for posttraumatic stress 
disorder (PTSD) with major depressive disorder, rated as 50 
percent disabling; lumbosacral strain, rated as 40 percent 
disabling; duodenal ulcer, rated as 20 percent disabling; 
hemorrhoids, rated as 10 percent disabling.

The Veteran provided testimony at a Decision Review Officer 
(DRO) hearing held at the VARO in September 2007.  
Subsequently, he was scheduled to provide testimony before a 
Veterans Law Judge at a videoconference hearing at the RO in 
June 2009, but failed to appear.  A statement from his 
representative later that month transmitted to the RO a VA 
Form 21-4238 on which the Veteran indicated that he had not 
been notified of the date of the hearing and that was why he 
had not appeared.  He asked to be provided another 
opportunity to testify.  Although the Veteran did not address 
how it came about that he did not receive the RO's 
notification of the scheduled hearing, and it appears that 
the notice letters used his correct address, the Board will 
accept his statement, in part because the record reflects 
that he did attend a previous hearing before a DRO at the RO. 

Accordingly, accepting the Veteran's averment of non-receipt 
of the hearing notices as a motion to reschedule the 
videoconference hearing for good cause, the Board hereby 
grants his motion.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.

REMAND

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Schedule the Veteran for a hearing 
before a Veterans Law Judge via 
videoconference at the VARO.  Document in 
the file the hearing notification(s) and 
all other related communications between 
VA and the Veteran.  

2.  Then review the case and, after 
appropriate procedural safeguards, return 
it to the Board for further appellate 
review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

